DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27, 30, and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aiyoshizawa (US 2008/0311823, previously cited) in view of Stinson et al (US 2009/0176441, previously cited).
Regarding claim 25, Aiyoshizawa teaches a substrate polishing apparatus for polishing a substrate, the substrate polishing apparatus comprising: a rotatable polishing table (12) on which a polishing pad (13) is attached; at least one substrate holder (14) configured to hold the substrate (Wf) and press the substrate against a polishing surface of the polishing pad on said rotatable polishing table while said rotatable polishing table is rotating so as to polish the substrate (fig 3; [0046]); and a pad-temperature regulating apparatus configured to regulate a temperature of the polishing surface of the polishing pad, wherein said pad-temperature regulating apparatus comprises: a solid member (20) having a fluid passage (33) formed therein (fig 4) and having a contact surface which is brought into contact with the polishing surface of the polishing pad (bottom surface shown in contact with polishing pad in fig 3); and a support structure (21, 22) configured to support said solid member while allowing said solid member to pivot in a radial direction and a circumferential direction of the polishing pad, when said contact surface is brought into contact with the polishing surface (see radial circumferential pivot indicated by solid and dotted lines in fig 2; [0048]), wherein said support structure includes a mount shaft (42) to which said solid member (20) is secured, a bracket (21) which is engaged with said mount shaft (fig 7), and a support shaft (43) which is engaged with said bracket (fig 7) wherein a predetermined gap is formed between said mount shaft and said bracket (fig 7; gap contains bearing 21a). 
Aiyoshizawa does not teach the mount shaft extending parallel to said contact surface, the support shaft extending parallel to the mount shaft, or the bracket extending diagonally upward from said mount shaft toward said support shaft. Stinson teaches a substrate polishing apparatus including a solid member (18) contacting a polishing surface (12a) with a support structure comprising a mount shaft (50) extending parallel to said contact surface (extends horizontally in fig 5), a bracket (44) which is engaged with said mount shaft (as shown in fig 5), and a support shaft (46) which is engaged with said bracket, said support shaft extending parallel to said mount shaft (fig 5; see flat surface extending parallel to top surface of mount shaft 50), wherein when said bracket is viewed in a vertical cross-section (fig 3), said bracket extends diagonally upward from said mount shaft toward said support shaft (as shown in fig 3). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to modify the support structure of Aiyoshizawa by arranging the mount shaft and support shaft parallel to the contact surface and extending the bracket diagonally upward in order to achieve the predictable result of keeping the solid member parallel to the polishing surface as taught by Stinson ([0033]).
Regarding claims 26-27, Aiyoshizawa, as modified, teaches all the limitations of claim 25 as described above. Aiyoshizawa further teaches said contact surface is made of SiC or alumina ([0024]); wherein said solid member is placed in contact with the polishing pad by its own weight (fig 3; contact with the polishing pad inherently means the weight of the solid member is placed on the polishing pad); 
Regarding claims 30 and 32, Aiyoshizawa, as modified by Stinson, teaches all the limitations of claim 25 as described above. Aiyoshizawa further teaches said mount shaft extends in a longitudinal direction of said solid member (extending left to right in fig 7 when modified by Stinson to be horizontal), and wherein said support shaft extends parallel to said contact surface (when modified to be horizontal by Stinson).
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aiyoshizawa and Stinson as applied to claim 25 above, and further in view of Katayama et al (US 6331133, previously cited).
Regarding claim 28, Aiyoshizawa, as modified, teaches all the limitations of claim 25 as described above. Aiyoshizawa further teaches a raising mechanism (indicated by arrows in fig 3 near element 22) capable of raising up said solid member to an upright position at a periphery of the polishing pad so that said solid member does not hinder replacement of the polishing pad (function provided by the positioning of the support structure 22 to place solid member 20 out of contact with polishing pad; [0052]). Aiyoshizawa does not teach that the contact surface is perpendicular to the polishing surface in the upright position. Katayama teaches a polishing apparatus including a raising mechanism (fig 3) capable of raising up a solid member to an upright position (shown in solid lines in fig 3) approximately perpendicular to a horizontal surface. It would have been obvious for a person having ordinary skill in the art at the time of the invention to arrange the raising mechanism of Aiyoshizawa to tilt the solid member to an upright position such that the contact surface is perpendicular to the polishing surface in order to achieve the predictable result of facilitating replacement of elements of the polishing apparatus between polishing operations as taught by Katayama (col 5, lines 5-9).
Response to Arguments
Applicant's arguments filed 21 Jun 2022 have been fully considered but they are not persuasive. Applicant argues that bracket and shaft arrangement of Stinson as applied to Aiyoshizawa in the rejection, is only capable of moving the attached solid member vertically rather than in multiple directions. Examiner respectfully disagrees. While Stinson’s support structure does provide a vertical movement for maintaining a parallel relationship with the polishing pad ([0037]), this does not eliminate the claimed pivoting movement taught by Aiyoshizawa. As broadly claimed, the support structure allows the device to “pivot in a radial direction and a circumferential direction of the pad.” Aiyoshizawa teaches this claimed movement in fig 2 by the pivoting depicted by the dotted line. This pivoting movement repositions the solid member radially and circumferentially relative to the pad, as claimed. As the support structure allows this movement, the pivoting movement is taught by Aiyoshizawa. As indicated by the similar pivoting movement caused by motor 28 of Stinson (fig 2; [0031]), arranging the support structure to allow vertical movement as taught Stinson occurs in addition to this pivotal movement.
Applicant further argues that there is no gap between the mount shaft and bracket of Aiyoshizawa. Examiner respectfully disagrees. As detailed in the rejection above, there is clearly a gap between elements 42 and 21 of Aiyoshizawa (fig 7) which gap is filled with a bearing 21a. As the mount shaft 42 and bracket 21 are not in direct contact with each other, there is a gap between the elements as claimed. Applicant argues that a gap would prevent the arrangement taught by Stinson from working properly. Examiner respectfully disagrees, as even in the horizontal orientation taught by Stinson, the mount shaft of Aiyoshizawa would serve its purpose of supporting the bracket. This is the same purpose of the mount shaft of both Stinson ([0033]) and Aiyoshizawa ([0051]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723